ORIGINAL
      3Jn tbe Wniteb ~tates ~ourt of jfeberal ~laims
                                   No. 15-1075C
                              (Filed February 5, 2016)
                             NOT FOR PUBLICATION

************************
                         *                                         FILED
                         *
RON HADDAD, Jr.,         *                                        FEB - 5 2016
                         *
              Plaintiff,                                         U.S. COURT OF
                         *                                      FEDERAL CLAIMS
         v.              *
                         *
THE UNITED STATES,       *
                         *
             Defendant.  *
                         *
************************
                                      ORDER

       On January 27, 2016, the Clerk's office received a document from Mr.
Haddad, which was not filed when received because it did not appear to be of a type
recognizable for filing under our rules. The document discusses Mr. Haddad's
participation in GED courses and the request of prison officials that he provide
personal information on forms. It does not appear to have anything to do with Mr.
Haddad's complaint or the government's motion to dismiss the above-captioned
case. Taking plaintiffs prose status into consideration, however, the Court will
allow the document to be filed as a status report. The Clerk is directed to file the
document as such.


IT IS SO ORDERED.



                                        Ju ge